UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

ANDREEA DUMITRU,

Defendant.

VERDICT FORM
Count One: Asylum Fraud

Not Guilty

Count Two: False Statements

Not Guilty

Count Three: Ageravated Identity Theft

Not Guilty

 

 

z

' USDC SDNY

:

i

| DOCUMENT
| ELECTRONICALLY FILED
| DOC #:

| DATE FILED: DEC 26 20

;
I

aa

 

S1 18-cr-243 (LAK)

 

 

  

 
Dated:

(9 NOV 2018
| Juror No. {_ REDACTED | [Furor No fe REDACTED
4“
Juror No 2 RE DACTED p No. & = REDACTED
Juror No. = REDACTED Furor No. 9_ REDACTED. !
Juror Ne. g REDACTED }; [Juror No. [0° REDACTED |

f .
Juror No.2. REDACTED | Juror No. \\ REDACTED 2

REDACTED:
Juror No.{O REDACTED. _ Juror No. m
